Citation Nr: 0803599	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  07-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether termination of the appellant's death pension 
benefits, effective August 1, 2007, based on excessive income 
was proper.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had active service from August 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
entitlement to death pension benefits, effective in July 
2006, but determined the benefits would be terminated 
effective August 1, 2007 because the appellant's countable 
income exceeded the maximum amount allowed by law.


FINDINGS OF FACT

1.  In 2007, the appellant's countable income consisted of 
yearly income of at least $13,734 from Social Security 
Administration benefits, minus $3,088.68 in recurring medical 
expenses.

2.  In 2006, a one-time deduction of $6,207 was deducted from 
the appellant's countable income for the veteran's last 
expenses, thus reducing her countable income.

3.  The appellant's countable income, beginning in August 
2007, exceeded the maximum annual income for death pension 
benefits for a surviving spouse with no dependents.


CONCLUSION OF LAW

As of August 1, 2007, the appellant did not meet the income 
criteria for entitlement to death pension benefits.  38 
U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 2002); 38 
C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In this case, the appellant has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim.  In a November 
2006 letter, the RO informed the appellant that she needed to 
show her income did not exceed certain requirements in order 
to be awarded death pension benefits.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.

In any event, as will be explained below, the claim for 
pension benefits lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

Analysis

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  Effective 
December 1, 2006, the MAPR for a surviving spouse with no 
children was $7,329.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

In this case, the RO granted entitlement to death pension 
benefits, effective in July 2006 (with the initial payment on 
July 1, 2006), based on the appellant's countable income for 
2006.  From the appellant's countable income, the RO deducted 
$6,207 as a one time deduction for the decedent's last 
expenses and $2,973 as a continuing medical expense.  These 
reductions reduced the appellant's countable income to below 
the 2005 MAPR of $7,094 for a surviving spouse with no 
children.  Thus, initial entitlement was granted.

The SSA Data Form, dated in January 2007 shows that, as of 
December 2006, the appellant received $1,144.50 per month.  
$93.50 in Supplementary Medical Insurance premium payments 
was noted.

In terminating the appellant's death pension benefits from 
August 1, 2007, the RO determined her income for 2007 
consisted of $13,734 in Social Security benefits, as shown on 
the SSA Data Form, with a deduction of $2,973 for continuing 
medical expenses.  This reduction reduced the appellant's 
countable income to $10,761, which was over the 2007 MAPR of 
$7,329.

In evaluating the ultimate merit of this claim, the Board 
finds the termination of the appellant's death pension 
benefits was proper because her countable income for 2007 
exceeded the maximum amount allowed by law.  The Board 
observes that Social Security gross monthly benefits 
beginning December 2006 were $1,144.50 or about $13,734 
annually.  Her MAPR for August 1, 2007, was $7,329.  Thus, 5 
percent of that income would be $366.  This is therefore the 
deductible for unreimbursed medical expenses.  

The appellant submitted information regarding her medical 
expenses in July 2006, February 2007, and October 2007.

In July 2006, she reported supplemental insurance expenses of 
$123.80 per month, additional healthcare expenses of $114.44 
per month, and $12.50 per month for medication.  This results 
in annual medical expenses of $2996.88.

In February 2007, the appellant reported supplemental 
insurance expenses of $145.00 per month, medications costing 
$25 per month, a burial policy that cost $59.99 per month, 
and a cancer policy that cost $57.90 per month.  Without 
making a determination as to whether burial policy payments 
are deductible as medical expenses, the Board will 
nevertheless include this expense in the calculation.  This 
results in annual expenses of $3,454.68.

In October 2007, the appellant reported that her supplemental 
insurance expenses had increased to $155.00 per month.  While 
this statement was received by the RO after the last 
adjudication of the appellant's claim, the Board finds that 
since it does not show the appellant has a new medical 
expense, and since the increase of $10 per month does not 
affect her entitlement to death pension benefits, it is not 
pertinent to her claim, and the Board may proceed with 
adjudication.  See 38 C.F.R. § 19.31 (2007).

Using the financial figures available that are most 
beneficial to the appellant (in other words, the figures 
reported by the appellant in February 2007 regarding 
unreimbursed medical expenses), the amount of 2007 out of 
pocket expenses was $3,454.68.  This amount reduced by the 
deductible of $366.00 is $3,088.68.  That figure is 
considered in reducing the claimant's annual income.  
Therefore, her net income for 2007 was $10,645.32, which 
exceeds the MAPR of $7,329.

Therefore, the Board finds the RO correctly determined the 
appellant's countable income for 2007 exceeded the MAPR of 
$7,329.  The Board notes the RO did not include the $6,207 
deduction for the veteran's last expenses as that was a one 
time deduction that was taken during the applicable one-year 
period following the veteran's death.  See 38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.272(h) (2007).  The Board also notes 
the RO used the appellant's December 2006 Social Security 
benefit in making its determination; however, the Board finds 
no prejudice to the appellant in this regard because Social 
Security benefits are generally increased from year to year 
by operation of law, and she has not provided evidence that 
her Social Security benefits were decreased in 2007.

Therefore, the Board finds the appellant's countable income 
for 2007 exceeded the 2007 MAPR of $7,329.  The Board 
certainly empathizes with any financial difficulty the 
appellant may be experiencing, but, given her countable 
income for 2007, the Board finds that the RO was correct in 
concluding that the appellant's death pension benefits should 
be terminated, effective August 2007, as her income exceeded 
the maximum amount allowed by law.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income for 2007 exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits as of August 2007.

The appellant should understand that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death pension benefits.


ORDER

As of August 1, 2007, entitlement to death pension benefits 
is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


